FILED
                                                 United States Court of Appeals
                  UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                        July 27, 2017
                       _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

v.                                                  No. 17-5008
                                          (D.C. No. 4:04-CR-00071-TCK-1)
GERALD LAMONT OLDEN,                                (N.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before LUCERO, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________

      This appeal involves a disagreement over whether the defendant

admitted that he had committed a crime. The government alleges that the

defendant admitted a crime; the defendant denies doing so, claiming that

he admitted only certain allegations that did not constitute crimes. The

district court agreed with the government, and we affirm under the plain-

error standard.

*
      We conclude that oral argument would not materially help us to
decide this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
Thus, we are deciding the appeal based on the briefs.

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But our order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
      The district court found the commission of a crime based on the

defendant’s admission. The district court revoked supervised release based

on the defendant’s violation of his conditions. The court then imposed a

new sentence based on a guideline range of 21 to 27 months. This

guideline range would have applied only if the defendant had violated the

condition prohibiting the commission of another crime; here, the

government claimed that the defendant had committed a crime consisting

of a false statement to a federal officer. 18 U.S.C. § 1001(a). 1 The

defendant acknowledges that he admitted violating some of the conditions,

but insists that he did not admit the commission of a crime involving a

false statement. And in the absence of such an admission, the defendant

contends that the district court committed plain error by finding that he

had violated the condition prohibiting the commission of a crime.

      Any alleged error would not have been obvious. The defendant

acknowledges that he failed to object in district court and that this failure

triggers the plain-error standard. Under this standard, relief would be

available only if the district court had committed an obvious error. United

States v. Pablo, 696 F.3d 1280, 1290 (10th Cir. 2012). Applying this




1
     The district court found nine other violations. But those violations
would not have triggered a guideline range of 21 to 27 months.


                                      2
standard, we conclude that if the district court had erred, the error would

not have been obvious. 2

      To determine whether the defendant’s statements constituted an

admission, we consider the totality of circumstances. United States v. Fay,

547 F.3d 1231, 1235 (10th Cir. 2008). The totality of circumstances could

reasonably have indicated an admission that the defendant had violated

§ 1001(a).

      In seeking revocation of supervised release, the government alleged

false statements to the probation office regarding the defendant’s address,

vehicles, and telephone number. At the hearing, the district court asked

defense counsel whether the allegations were admitted or in dispute.

Defense counsel responded: “They’re not in dispute, sir. We had intended

to waive the right to have the hearing today and stipulate to the

allegations.” R., vol. II at 34. With this statement, the court asked the

defendant if he understood what his attorney had just said. The defendant

answered that he did. Id. To this point, the admission appeared airtight.

      But the defendant relies on what happened next. The court recounted

the allegations and asked the defendant if they were true. Id. at 35. He

answered: “Some of it is, Your Honor.” Id. He explained that the issue

with his telephone was a misunderstanding, but admitted that he had driven


2
      We need not decide whether an error took place.

                                       3
his cousin’s vehicle and had not told his probation officer that he was in

the process of moving, which he acknowledged “was wrong.” Id.

     The defendant points to his comment at the revocation hearing that

only “[s]ome of” the allegations were true. See id. But the defendant then

admitted that he had driven his cousin’s vehicle and had not told his

probation officer that he was moving, which were two of the things he was

accused of lying about. Although the defendant minimized the severity of

his false statements, he did not deny making them with the knowledge that

they were false.

     In light of this exchange, the district court did not commit an obvious

error in concluding that these false statements had constituted a crime

under § 1001. Thus, the district court did not commit plain error by finding

the violation of a supervised-release condition involving the commission of

a crime.

     Affirmed.


                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




                                      4